DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/3/2022 has been entered.
Response to Arguments
Applicant’s arguments, see page 1, filed 10/3/2022, with respect to claims 1 and 7 have been fully considered and are persuasive.  The non-final action of 7/18/2022 has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (US 2017/0162654).
Regarding claim 7, Maeda discloses, in at least figure 10 and related text, a nanowire transistor (the limitation of “a nanowire transistor” has not patentable weight because it is interpreted as intended use), comprising: 
a channel structure (CHL, [45]) on a substrate (100, [44]); 
a gate structure (GE, [85]) on and around the channel structure (CHL, [45]); and 
a source/drain structure (SDL, [139]) adjacent to two sides of the gate structure (CHL, [45]), wherein the source/drain structure (SDL, [139]) comprises graphene ([139]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2020/0350215) in view of Maeda (US 2017/0162654).
Regarding claim 1, Zhang discloses, in at least figures 1-15 and related text, a method for fabricating a nanowire transistor (the limitation of “a nanowire transistor” has not patentable weight because it is interpreted as intended use), comprising: 
forming a channel structure (120/130, [29], [30]) on a substrate (110, [29]), wherein the channel structure (120/130, [29], [30]) comprises first semiconductor layers (120, [29], [30]) and second semiconductor layers (130, [29], [30]) alternately disposed over one another; 
forming a gate structure (210/250, [63], [73]) on the channel structure (130, [29], [30]); and 
forming a source/drain structure (195/270, [76]) adjacent to the gate structure (210/250, [63], [73]). 
Zhang does not explicitly disclose the source/drain structure comprises graphene.
Maeda teaches, in at least figure 10 and related text, the method comprising the source/drain structure (SDL, [139]) comprises graphene ([139]), for the purpose of providing field effect transistors with improved electric characteristics ([4]).
Zhang and Maeda are analogous art because they both are directed to method for fabricating a nanowire transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zhang with the specified features of Maeda because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Zhang to have the source/drain structure comprising graphene, as taught by Maeda, for the purpose of providing field effect transistors with improved electric characteristics ([4], Maeda).
Regarding claim 7, Zhang discloses, in at least figure 15 and related text, a nanowire transistor (the limitation of “a nanowire transistor” has not patentable weight because it is interpreted as intended use), comprising: 
a channel structure (130, [30]) on a substrate (110, [29]); 
a gate structure (210/250, [63], [73]) on and around the channel structure (130, [30]); and 
a source/drain structure (195/270, [76]) adjacent to two sides of the gate structure (210/250, [63], [73]).
Maeda teaches, in at least figure 10 and related text, the device comprising the source/drain structure (SDL, [139]) comprises graphene ([139]), for the purpose of providing field effect transistors with improved electric characteristics ([4]).
Zhang and Maeda are analogous art because they both are directed to nanowire transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zhang with the specified features of Maeda because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Zhang to have the source/drain structure comprising graphene, as taught by Maeda, for the purpose of providing field effect transistors with improved electric characteristics ([4], Maeda).
Regarding claim 8, Zhang in view of Maeda discloses the nanowire transistor of claim 7 as described above.
Zhang further discloses, in at least figure 15 and related text, the channel structure (130, [30]) is selected from the group consisting of silicon ([30]), germanium, doped silicon, doped germanium, and silicon germanium.
Regarding claim 9, Zhang in view of Maeda discloses the nanowire transistor of claim 7 as described above.
Zhang further discloses, in at least figure 15 and related text, a spacer (140/180, [29], [44]) adjacent to the gate structure (210/250, [63], [73]), wherein a sidewall of the spacer (140/180, [29], [44]) is aligned with a sidewall of the channel structure (130, [30]).
Regarding claim 10, Zhang in view of Maeda discloses the nanowire transistor of claim 7 as described above.
Zhang further discloses, in at least figure 15 and related text, an interlayer dielectric (ILD) layer (200, [54]) around the gate structure (210/250, [63], [73]); and 
a contact plug (270, [76]) in the ILD layer (200, [54]) to electrically connect the source/drain structure (195/270, [76]), wherein the contact plug (270, [76]) comprises graphene ([76]).
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 2 that recite “removing the gate structure to form a first recess” in combination with other elements of the base claims 1 and 2.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 7, 10, and 11 that recite “a silicide layer on the source/drain structure; a graphene layer on the silicide layer; a barrier layer on the graphene layer; a metal layer on the barrier layer” in combination with other elements of the base claims 7, 10, and 11.
Claims 12-15 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 12 that recite “a silicide layer on the source/drain structure; a graphene layer on the silicide layer; a barrier layer on the graphene layer; a metal layer on the barrier layer” in combination with other elements of the base claims 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811